Citation Nr: 1342642	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-28 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 2003 to June 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

The record shows that the Veteran has an apparent diagnosis of a current back disability (although such is not clear).  Specifically, on November 2008 examination (conducted on behalf of VA), her complaints of chronic recurring back pain were noted; clinical evaluation was otherwise essentially negative.  The diagnosis was lumbago.  "Lumbago" is defined as "a nonmedical term for any pain in the lower back."  Dorland's Illustrated Medical Dictionary 1076 (32d ed. 2012).  Because pain in and of itself is not a chronic disability for which service connection may be granted, it remains to be determined whether there is any underlying pathology for the back pain.  

Further, the onset of her complaints of back pain, as shown by the record, was during her deployment in June 2007.  Consequently, what remains to be resolved is whether she has a chronic back disability that is related to her complaints of back pain/injury in service.  As the November 2008 examination did not adequately address the unresolved medical question, another examination to address these questions is necessary.  

In addition, the most recent medical records related to the Veteran's back pain are from February 2009, more than 4 years ago.  In July 2010, the Veteran stated that she was being treated on a frequent basis for her back.  Records of such treatment are likely to contain information bearing on this claim, and must be secured.  Notably, any VA records are constructively of record.  

Accordingly, the case is REMANDED for the following:

1. The RO must ask the Veteran to identify the provider(s) of any evaluation or treatment she has received for her low back since February 2009 and to provide any releases necessary for VA to secure private records of such evaluation and treatment.  The RO must secure records of all such treatment and evaluation from the sources identified by the Veteran (specifically including updated VA records).  

2. Thereafter, the RO should arrange for an orthopedic examination of the Veteran to determine whether or not she has a chronic low back disability and, if so, its nature and likely etiology.  The examiner must review the entire record in conjunction with the examination, and any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each chronic low back disability found.  (If no chronic back disability is diagnosed, the examiner should discuss the diagnosis of lumbago in the record, and the reports of the Veteran's ongoing treatment.)

(b) Please identify the likely etiology for each chronic low back disability entity diagnosed, , specifically is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's complaints of low back pain/injury in service.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

3. The RO should then review the record and re-adjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

